Case 9:18-cv-81004-RKA Document 68-12 Entered on FLSD Docket 07/05/2019 Page 1 of 7




                      (;+,%,7+
Case 9:18-cv-81004-RKA Document 68-12 Entered on FLSD Docket 07/05/2019 Page 2 of 7



                                                                         Page 1

   1                     UNITED STATES DISTRICT COURT
   2                     SOUTHERN DISTRICT OF FLORIDA
   3      ------------------------------)
   4      MELANIE DAVIS,                           )      CASE NO.:
   5                   Plaintiff,                  )      18-81004-CIV
   6             vs.                               )
   7      POST UNIVERSITY, INC.,                   )
   8                   Defendant.                  )
   9      ------------------------------)
  10
  11
  12              DEPOSITION OF SEAN COOLEY, INDIVIDUALLY
  13      AND AS DESIGNATED REPRESENTATIVE OF POST UNIVERSITY
  14                        DATE:     APRIL 11, 2019
  15                                  HELD AT:
  16                          WYNDHAM SOUTHBURY
  17                         1284 Strongtown Road
  18                        Southbury, Connecticut
  19
  20
  21
  22
  23
  24      Reporter:     Sandra Semevolos, RMR, CRR, CRC, CSR #74
  25

                                    Veritext Legal Solutions
       800-227-8440                                                       973-410-4040
Case 9:18-cv-81004-RKA Document 68-12 Entered on FLSD Docket 07/05/2019 Page 3 of 7



                                                                    Page 266

   1      is there a document that describes Post's Do Not
   2      Call training?
   3           A.     Not that I can recall.
   4           Q.     What I don't want to happen and what I'm
   5      trying to avoid is -- do not recall is a cagey
   6      answer because you can recall it after the
   7      deposition.
   8                  So I'm asking, you were designated to
   9      testify on behalf of Post University.               Does Post
  10      University have any document that describes Post's
  11      Do Not Call training?        It's a yes or no.
  12           A.     To my knowledge, there has been nothing
  13      written.
  14           Q.     And that knowledge is despite preparing
  15      for the topics that you were designated on; correct?
  16           A.     Yes.
  17           Q.     Did you look for a Do Not Call policy
  18      prior to this deposition?          Did you look for a copy
  19      of a Do Not Call policy?
  20           A.     Yes.
  21           Q.     Did you look for a copy of Post's Do Not
  22      Call training?
  23           A.     Excuse me?
  24           Q.     Did you look for any document that
  25      describes Post's Do Not Call training?

                                   Veritext Legal Solutions
       800-227-8440                                                       973-410-4040
Case 9:18-cv-81004-RKA Document 68-12 Entered on FLSD Docket 07/05/2019 Page 4 of 7



                                                                  Page 267

   1           A.     Do Not Call training or the training
   2      material --
   3           Q.     The Do Not Call training specifically, did
   4      you look for any document that described that
   5      training?
   6           A.     Yes.
   7           Q.     Did you find anything for that training?
   8           A.     I did not.
   9           Q.     Did you find anything for the Do Not Call
  10      policy?
  11           A.     No.
  12           Q.     Is there any document that describes the
  13      use of Remove From List for Do Not Call purposes?
  14           A.     Not that I was able to locate.
  15           Q.     And as you sit here today, do you recall
  16      ever seeing a document that describes using Remove
  17      From List for Do Not Call purposes?
  18           A.     Not that I can recall.
  19           Q.     So to the best of your knowledge, that was
  20      never put into writing?
  21           A.     To the best of my knowledge, I was not
  22      able to locate any of that in writing.
  23           Q.     And to the best of your knowledge as the
  24      designee of Post, none of this was ever put into
  25      writing?

                                   Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
Case 9:18-cv-81004-RKA Document 68-12 Entered on FLSD Docket 07/05/2019 Page 5 of 7



                                                                  Page 268

   1           A.     To the best of my knowledge, no.
   2           Q.     Between July 30th, 2014 and July 30th,
   3      2018, did Post maintain access to the National Do
   4      Not Call list?     We're moving from what Post
   5      maintained internally to accessing the National
   6      third-party-kept Do Not Call list.
   7           A.     What were the date ranges again?
   8           Q.     The usual date range, July 30, 2014 to
   9      July 30th, 2018.
  10           A.     I believe we got back onto the Do Not Call
  11      Registry when Rich Schechter became the CMO.             I
  12      think we were lapse on it.          He implemented the Do
  13      Not Call Registry.      We came to find -- again, I
  14      believe I mentioned this earlier -- that because all
  15      of the resources, all of the leads that we obtained
  16      meet the TCPA guidelines, there was no need for that
  17      DNC Registry.
  18           Q.     Did Post establish any written policies on
  19      how to comply with the National Do Not Call list?
  20           A.     I'm not certain.
  21           Q.     Have you ever seen any written documents
  22      describing how to comply with the National Do Not
  23      Call rules?
  24           A.     I can't say for certain.
  25           Q.     You were designated on the topic, so did

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
Case 9:18-cv-81004-RKA Document 68-12 Entered on FLSD Docket 07/05/2019 Page 6 of 7



                                                                   Page 294

   1      always been on.
   2           Q.     But there is nothing written describing
   3      that training?
   4           A.     There is nothing written.
   5           Q.     Excuse me, there is nothing written
   6      describing that policy; is that correct?
   7           A.     No, it's just always been ingrained in
   8      everyone.
   9           Q.     And it's expected that those who --
  10           A.     It's more than a best practice.            It's a
  11      way of handling all leads and opportunities.
  12           Q.     But without something in writing, is it
  13      fair to say that those responsible for abiding by
  14      the policy must do so by remembering, simply
  15      remembering to abide by that policy; is that
  16      correct?
  17           A.     Not when it's continuously brought up as a
  18      practice.
  19           Q.     Let's try it this way:            Is there any
  20      document an admissions counselor can refer to when
  21      determining how to handle a Do Not Call request
  22      between July 30th, 2014 and July 30th, 2018?
  23           A.     Not to my knowledge.
  24           Q.     Is there any document an admissions
  25      counselor can refer to in terms of how to use Remove

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
Case 9:18-cv-81004-RKA Document 68-12 Entered on FLSD Docket 07/05/2019 Page 7 of 7



                                                                  Page 295

   1      From List between July 30th, 2014 and July 30th,
   2      2018?
   3           A.     Not to my knowledge.
   4                        MR. GLAPION:        I have no further
   5      questions.    I think we're good.
   6                        THE REPORTER:        Attorney Bowser, is
   7      the witness reading and signing?
   8                        MR. BOWSER:       Yes.
   9                        THE REPORTER:        And are you ordering a
  10      copy of the transcript?
  11                        MR. BOWSER:       Yes, please.
  12                       (Time Noted:       4:28 p.m.)
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
